Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 27, 2014                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  148166(24)                                                                                           Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  JOSEPH ZIEGLER,                                                                                         David F. Viviano,
            Petitioner-Appellant,                                                                                     Justices


  v                                                                 SC: 148166
                                                                    COA: 314686
                                                                    Ingham CC: 12-000449-AA
  DEPARTMENT OF COMMUNITY HEALTH,
          Respondent-Appellee.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s February 28,
  2014 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 27, 2014
         p0519
                                                                               Clerk